Name: Political and Security Committee Decision EUPOL COPPS/1/2008 of 16Ã December 2008 concerning the appointment of the Head of the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: cooperation policy;  international security;  European construction;  Asia and Oceania;  personnel management and staff remuneration
 Date Published: 2008-12-20

 20.12.2008 EN Official Journal of the European Union L 344/139 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2008 of 16 December 2008 concerning the appointment of the Head of the European Union Police Mission for the Palestinian Territories (2008/970/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1), and in particular Article 11(2) thereof, Whereas: (1) Under Article 11(2) of Joint Action 2005/797/CFSP, the COPS is authorised, in accordance with Article 25 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EUPOL COPPS mission, including in particular the decision to appoint a Head of Mission. (2) The Secretary-General/High Representative has proposed the appointment of Mr Paul KERNAGHAN as Head of the EUPOL COPPS mission, HAS DECIDED AS FOLLOWS: Article 1 Mr Paul KERNAGHAN is hereby appointed Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) as from 1 January 2009. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2009. Done at Brussels, 16 December 2008. For the Political and Security Committee The President I. SRAMEK (1) OJ L 300, 17.11.2005, p. 65.